Exhibit 10.8

ARTICLES OF MERGER

OF

FOREFRONT HOLDINGS, INC.

(a Florida corporation)

WITH AND INTO

FOREFRONT BVI LTD.

(a company incorporated under the laws of the British Virgin Islands)

 

--------------------------------------------------------------------------------

Pursuant to Sections 607.1105 and 607.1107

of the Florida Business Corporation Act

 

--------------------------------------------------------------------------------

Pursuant to Sections 607.1105 and 607.1107 of the Florida Business Corporation
Act (the “FBCA”), these Articles of Merger provide as follows:

ARTICLE I

Jurisdiction of Incorporation; Surviving Corporation

The name and jurisdiction of incorporation of each of the constituent
corporations of the merger is as follows:

 

Name

  

Jurisdiction of Incorporation

ForeFront Holdings, Inc.

   Florida

ForeFront BVI Ltd.

   British Virgin Islands

ForeFront BVI Ltd., a company incorporated under the laws of the British Virgin
Islands, shall be the surviving corporation.

ARTICLE II

Plan of Merger

The Plan of Merger is attached hereto as Exhibit A.

ARTICLE III

Approval of the Plan

The Board of Directors of ForeFront Holdings, Inc. reviewed, considered, and
pursuant to unanimous action by written consent in accordance with
Section 607.0821 of the FBCA duly adopted the Plan of Merger (the “Plan of
Merger”) on                     , 200  , and presented the Plan of Merger to the
shareholders of ForeFront Holdings, Inc. in accordance with Section 607.1103 of
the FBCA. Thereafter, the Plan of Merger was approved by a majority of the
issued and outstanding shares of capital stock of ForeFront Holdings, Inc.
entitled to vote thereon pursuant to a written consent of the holders of a
majority of the issued and outstanding common stock of ForeFront Holdings, Inc.
dated                     , 200   in accordance with Section 607.0704 of the
FBCA.



--------------------------------------------------------------------------------

The Board of Directors of ForeFront BVI Ltd. reviewed, considered, and, pursuant
to unanimous action by written consent in accordance with Section 129 of The BVI
Business Companies Act, 2004, as amended (the “BVI Act”), duly adopted the Plan
of Merger on                 , 200   and deemed the Plan of Merger advisable and
presented the same to the sole shareholder of ForeFront BVI Ltd. in accordance
with Section 170 of the BVI Act. Thereafter, the sole shareholder of ForeFront
BVI Ltd. approved the Plan of Merger on                     , 200   pursuant to
an action by written consent in accordance with Section 88 of the BVI Act.

ARTICLE IV

Effective Time

These Articles of Merger shall become effective on the date filed with the
Florida Department of State.

[Signatures on Next Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officers of the constituent corporations
have caused these Articles of Merger to be executed this     , day of
                    , 200  .

 

FOREFRONT HOLDINGS, INC.,

a Florida corporation

By:

 

 

Name:

 

 

Title:

 

 

FOREFRONT BVI LTD., a company

incorporated under the laws of the British Virgin Islands

By:

 

 

Name:

 

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF MERGER

ForeFront Holdings, Inc., a Florida corporation (the “Merging Corporation”), and
ForeFront BVI Ltd., a company incorporated under the laws of the British Virgin
Islands (the “Surviving Corporation”), desire to effect a merger (the “Merger”)
of the Merging Corporation with and into the Surviving Corporation as provided
in this Plan of Merger. The boards of directors of the Constituent Corporations
have approved the Merger and directed that this Plan of Merger be submitted to
their respective shareholders for adoption pursuant to the provisions of the
Florida Business Corporation Act (“FBCA”) and The BVI Business Companies Act,
2004, as amended (the “BVI Act”). The Merging Corporation and the Surviving
Corporation are sometimes collectively referred to herein as the “Constituent
Corporations.”

SECTION 1. TERMS AND CONDITIONS OF MERGER AND MODE OF CARRYING MERGER INTO
EFFECT.

(a) At the Effective Time (as defined in Section 5 of this Plan of Merger) of
the Merger, the Merging Corporation shall merge into the Surviving Corporation.

(b) Pursuant to the Merger, the articles of association and other governing
documents of the Surviving Corporation in effect immediately prior to the
Effective Time shall be the articles of association and governing documents of
the Surviving Corporation until otherwise amended or repealed in accordance with
applicable law.

(c) From and after the Effective Time, the directors and officers of the
Surviving Corporation shall be those persons identified in Appendix A of this
Plan of Merger each to hold office until their respective successors are duly
elected or appointed and qualify in the manner provided in the articles of
association and other governing documents of the Surviving Corporation, or as
otherwise provided by applicable law.

(d) At and after the Effective Time, the separate corporate existence of the
Merging Corporation shall cease.

(e) All assets and property (including, without limitation, real, personal and
mixed, tangible and intangible, chooses in action, rights and credits) then
owned by each of the Constituent Corporations, or which would inure to the
benefit of either of such Constituent Corporations, shall immediately, by
operation of law and without any conveyance, transfer or further action, become
the assets and property of the Surviving Corporation. The Surviving Corporation
shall be deemed to be a continuation of the entity of each of the Constituent
Corporations, and shall succeed to the rights and obligations of each respective
Constituent Corporation, and to the duties and liabilities connected therewith.

(f) All rights of creditors and all liens upon the property of either of the
Constituent Corporations shall be preserved unimpaired by the Merger, and all
debts, liabilities, obligations and duties, including but not limited to the
obligations of the Merging Corporation

 

1



--------------------------------------------------------------------------------

pursuant to stock options, warrants and convertible debt instruments, of either
of the Constituent Corporations shall, at the Effective Time, become the
responsibility and liability of the Surviving Corporation, and may be enforced
against it to the same extent as if said debts, liabilities, obligations and
duties had been incurred or contracted by it. All corporate acts, plans
(including but not limited to stock option plans), policies, arrangements,
approvals and authorizations of the Merging Corporation, its shareholders, board
of directors, officers and agents, which were valid and effective immediately
prior to the Effective Time, shall be taken for all purposes as the acts, plans,
policies, arrangements, approvals and authorizations of the Surviving
Corporation and shall be as effective and binding thereon as the same were with
respect to the Merging Corporation.

(g) In addition to the foregoing effects set forth in subsections (e) and (f) of
this Section 1, the Merger shall have the effects set forth in
Section 607.1107(4) of the FBCA.

SECTION 2. CAPITALIZATION.

(a) The authorized capital stock of the Merging Corporation consists of
500,000,000 shares of common stock, par value $.001 (the “Common Stock”), and
25,000,000 shares of preferred stock, par value $.001, of which 1,000,000 shares
have been designated as Series A Convertible Preferred Stock, par value $.001
(the “Series A Preferred Stock”), 4,500,000 shares have been designated as
Series B Convertible Preferred Stock, par value $.001 (the “Series B Preferred
Stock”) and 2,000,000 shares have been designated as Series C Convertible
Preferred Stock, par value $.001 (the “Series C Preferred Stock” and, together
with the Series A Preferred Stock and Series B Preferred Stock, the “Preferred
Stock”). Other than an employee stock option plan, there are no outstanding
warrants, options, conversion privileges, preemptive rights, or other rights or
agreements to purchase or otherwise acquire or issue any Common Stock or
Preferred Stock.

(b) The authorized ordinary shares of the Surviving Corporation consist of
200,000,000 ordinary shares, $.001 par value per share (“Ordinary Shares”), of
which 2,433,398 Ordinary Shares are issued and outstanding. There are no
outstanding warrants, options, conversion privileges, preemptive rights, or
other rights or agreements to purchase or otherwise acquire or issue any
Ordinary Shares.

SECTION 3. MANNER AND BASIS OF CONVERTING SHARES OF THE MERGING CORPORATION INTO
SHARES OF THE SURVIVING CORPORATION.

(a) Each share of Preferred Stock issued and outstanding prior to the Effective
Time will be converted into Common Stock prior to the Effective Time. Each share
of Common Stock, which shall be issued and outstanding at the Effective Time,
including shares held in the treasury shall cease to be outstanding and shall be
automatically converted into one Ordinary Share, and each issued certificate
which, immediately prior to the Effective Time, represented shares of Common
Stock, shall thereafter be deemed to represent the same number of Ordinary
Shares.

 

2



--------------------------------------------------------------------------------

(b) At the Effective Time, the share certificate representing the issued and
outstanding Ordinary Shares of the Surviving Corporation’s sole shareholder
shall be surrendered to the Surviving Corporation for cancellation.

(c) Issued certificates representing shares of capital stock of the Merging
Corporation, from and after the Effective Time, shall represent the same number
of Ordinary Shares of the Surviving Corporation into which they shall be
converted, and the holders of such certificates shall have precisely the same
rights as if such certificates had been issued by the Surviving Corporation,
except that the Surviving Corporation shall be entitled to rely upon the stock
records of the Merging Corporation as to the ownership of such shares.

SECTION 4. CONDITIONS.

Effectuation of the Merger and the other transactions herein provided is
conditioned on the following:

(a) The Merger shall have received approval of the holders of the capital stock
of the Merging Corporation and the Surviving Corporation in the manner required
by the FBCA and the BVI Act, respectively, and the respective articles of
incorporation or articles of association, as the case may be, and bylaws of the
Constituent Corporations.

(b) Receipt of all consents, orders and approvals and satisfaction of all other
requirements prescribed by law which are necessary for the consummation of the
Merger.

SECTION 5. FILING; EFFECTIVE TIME.

If all of the conditions to the Merger set forth in Section 4 of this Plan of
Merger shall have been fulfilled in accordance herewith and this Plan of Merger
shall not have been terminated as provided in Section 7 hereof, the Surviving
Corporation and the Merging Corporation shall cause articles of merger
(“Articles of Merger”) meeting the requirements of the BVI Act and the FBCA,
respectively, to be properly executed and filed with the Registrar of Corporate
Affairs and the Florida Department of State. The Merger shall become effective
(i) on the date the Articles of Merger are filed with the Florida Department of
State or (ii) such date and time as is agreed upon in writing by the Surviving
Corporation and the Merging Corporation and specified in the Articles of Merger
(the “Effective Time”). In no event shall the Effective Time be a date later
than that permitted by the BVI Act or the FBCA.

SECTION 6. FURTHER ASSURANCES.

Prior to the Effective Time, each of the Constituent Corporations shall take all
such actions as shall be necessary or appropriate in order to effectuate the
Merger. In case at any time after the Effective Time the Surviving Corporation
shall determine that any further conveyance, assignment or other documents or
any further action is necessary or desirable to vest in or confirm to the
Surviving Corporation full title to all the properties, assets, rights,
privileges and franchises of the Merging Corporation, the officers and directors
of the Surviving Corporation, in the name and on behalf of each of the
Constituent Corporations, shall be authorized to execute and deliver all such
instruments and take all such action in the name and on behalf of each of the
Constituent Corporations as

 

3



--------------------------------------------------------------------------------

may be necessary or desirable in order to vest in and confirm to the Surviving
Corporation title to and possession of all such properties, assets, rights,
privileges and franchises, and otherwise to carry out the purposes of this Plan
of Merger.

SECTION 7. TERMINATION AND AMENDMENT.

(a) At any time prior to the Effective Time, this Plan of Merger may be
terminated by the mutual consent of the boards of directors of the Constituent
Corporations, whether before or after the approval of this Plan of Merger by the
shareholders of either or both of the Constituent Corporations. In the event
this Plan of Merger is so terminated, it shall be of no further force or effect
and there shall be no liability by reason of this Plan of Merger or its
termination on the party of either of the Constituent Corporations or of their
respective directors, officers, employees, agents, shareholders or
incorporators.

(b) This Plan of Merger represents the entire agreement between the parties
hereto with respect to the subject matter hereof and may be amended only by a
vote of the board of directors of the Constituent Corporations; provided, that
no amendment shall be made after the approval of this Plan of Merger by the
shareholders of either or both of the Constituent Corporations which changes the
terms of this Plan of Merger in a way which is materially adverse to the
shareholders of the Constituent Corporations unless such amendment is approved
by such shareholders.

SECTION 8. CONSTRUCTION OF TERMS. All provisions and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular, or
plural as the identity of such person or persons shall require.

SECTION 9. GOVERNING LAW. This Plan of Merger shall be governed by the laws of
the State of Florida.

 

4



--------------------------------------------------------------------------------

APPENDIX A

DIRECTORS AND OFFICERS OF

SURVIVING CORPORATION

 

DIRECTOR   Wei-Ping Huang   Houjian Zhou  

 

 

 

 

 

 

OFFICERS    Wei-Ping Huang    Chief Executive Officer/President

 

A-1